Title: John Adams to Abigail Adams, 12 March 1796
From: Adams, John
To: Adams, Abigail


          
            My Dearest Friend
            Philadelphia March 12. 1796
          
          I dined Yesterday with Mr Burr, who lives here in Style. A Number of Members of the House The Speaker Mr Dayton among the Rest.
          It Seems to be the general Opinion that the House will express some Opinions unfavourable to the Treaty: but finally carry it into Effect. There is a good deal of Apprehension expressed for the Union, in Conversation. Some think and Say it cannot last. Such is the Repugnance between the East and the West.
          The Death of my Aunt Hunt, for by that Name it is most natural for me to call her, is an Event that was every Day to be expected, and as her days of Usefullness and satisfaction were past can be no Cause of rational Grief to her nearest Relations: it has not however

failed to revive the Remembrance of the Scænes of my Youth, of my Father, my Unkles, my Aunts, and my Cousins many of whom were gone before her, and to affect me with many tender sentiments and serious Reflections.
          Alass she was little more than thirty Years older than myself. I shall never see her Years. But why should I regret such a Prospect as that. Although I am convinced that human Life is an happy and agreable Scæne, a charming delightful state, upon the whole, and although my share of it has been checquered with Perplexities Difficulties Dangers and Distresses which fall to the Lott of but few, yet it has been Sweet and happy on the whole, and calls for Gratitude to my maker & Preserver; Yet every Year according to my opinions and Persuasions and Expectations brings me nearer to a State of Superiour Excellence and more unmixed Enjoyment, where I hope to meet all my Relations and other Friends who may have done their Duty in this. There my Dearest Friend may We meet and never be again seperated by any Necessities to go to Europe or Philadelphia or else where.
          My Duty to my Mother and congratulate her on the Recovery of her Arm— I hope to see her again in June. But the H. of R. will keep me here as long as possible.
          Your Emanuensis improves in her Hand Writing she superscribes your Letters elegantly. My Love to her. I am not sorry that John went to England. He will have Opportunities of Improvement and gaining Information there. I am
          
            J. A
          
        